                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 UNITED STATES OF AMERICA,
                                                     Case No. 1:19-cr-0044-BLW
                      Plaintiff,
                                                     MEMORANDUM DECISION
        vs.                                          AND ORDER RE: DEFENDANT’S
                                                     MOTION TO SUPPRESS
 EDWARD ERIC BEHRENS,

                      Defendant.



                                    INTRODUCTION

       The Court has before it a motion to suppress filed by the defendant, Edward Eric

Behrens (Dkt. 10). The Court held an evidentiary hearing on May 22, 2019. For the

reasons explained below, the Court will deny the motion.

                                     BACKGROUND

       On February 2, 2019, City of Boise Police Officers Connor Burch and Andrea

Matheus performed a traffic stop on a black Chevrolet Impala while on patrol near

Sunrise Rim Road in Boise, Idaho. Officers Burch and Matheus decided to initiate the

traffic stop because the Impala did not have a properly-affixed front license plate. Dkt.

10-1 at 2; Dkt. 12 at 2-3. After observing the Impala take several turns into parking lots

and side streets indicating an effort to “avoid police presence,” the officers initiated the

stop. Dkt. 10-2 at 6. At approximately 8:21:10 p.m. Officer Burch exited his police

cruiser, approached the driver’s side of the vehicle, and informed Mr. Behrens that he had


MEMORANDUM DECISION & ORDER - 1
been pulled over because the Impala did not have a front license plate. Dkt. 10-1 at 2. Mr.

Behrens responded that he had a front license plate, but that he had placed it in the lower

right corner of the front windshield. Id. Officer Burch explained to Mr. Behrens that

according to Idaho law the license plate must be attached to the front of the vehicle, not

propped in the front windshield. Dkt. 10-2, Ex. B, Video No. 1.

       Then Officer Burch asked for Mr. Behrens’ license, registration, and proof of

insurance. Dkt. 10-1 at 3. Mr. Behrens acknowledged to the officer that he did not have a

license because it was suspended for failure to pay child support. Id. Officer Burch

proceeded to investigate this potential violation as well. Dkt. 10-2, Ex. B, Video No. 1.

Because Mr. Behrens did not have a license, Officer Burch requested an alternate form of

identification and Mr. Behrens gave him a copy of the citation suspending his license, his

identification card, and the vehicle’s registration. Dkt. 10-1 at 3. While waiting for Mr.

Behrens to produce his license and registration, Officer Burch inquired into Mr. Behrens’

probationary status. Id. Mr. Behrens responded that he was on probation for distributing

methamphetamines, that he was compliant with the conditions of his probation, and that

he had been a drug user in the past. Id. at 3-4. Officer Burch stopped questioning Mr.

Behrens as soon as he was provided with the proper documentation. Id. at 4. In all, the

exchange lasted about 2 minutes 39 seconds. Id. Two other officers were present during

the stop: Officer Matheus, who was riding along with Officer Burch as a trainer, and

Officer Nick Peterson, who arrived in a separate vehicle while Officer Burch was

questioning Mr. Behrens. Id.




MEMORANDUM DECISION & ORDER - 2
       After receiving Mr. Behrens’ documentation at 8:24:02 p.m., Officer Burch

returned to his cruiser to run a check on Mr. Behrens’ lack of active license. At the same

time, Officer Matheus requested that Officer Peterson stay by the vehicle. Dkt. 10-1 at 4.

Officer Peterson engaged in small talk with Mr. Behrens while waiting by his car. Dkt.

10-2, Ex. B, Video Nos. 1 & 2. Several minutes passed, and at approximately 8:30 p.m.

Officer Peterson requested that Mr. Behrens exit the vehicle. Id. at 5. When Mr. Behrens

asked why, Officer Peterson responded that the police were bringing a drug dog by the

car, and he wanted Mr. Behrens to get out so that he “doesn’t get bit.” Id. The police

walked Mr. Behrens away from his Impala at approximately 8:31 p.m., and Officer

Peterson waited with him for approximately two minutes. Dkt. 10-2, Ex. B, Video Nos.

1-3. Officer Matheus then inquired whether Mr. Behrens had any weapons and then

removed a knife from Mr. Behrens’ front jacket pocket. Id.

       At approximately 8:31:41 p.m. Officer Matthew Lane, who had arrived in the

interim, circled the vehicle with a drug dog for approximately one minute, until 8:32:44

p.m. Dkt. 10-2, Ex. B, Video No. 3. The dog alerted next to the driver’s side door at

approximately 8:32:14 p.m. Id. Meanwhile, the other officers kept Mr. Behrens away

from his vehicle. Id. Mr. Behrens asked Officer Peterson, “Can I get back in my car

now?” Dkt. 10, Ex. B, Video No. 5. Officer Peterson responded, “No. Maybe in just a

few minutes.” Id.

       During the stop for an improperly affixed license plate, Officer Burch learned that

Mr. Behrens was driving with a suspended license. See Dkt. 10-2, Ex. B, Video No. 1.

After receiving Mr. Behrens’ proof of identification and registration, Officer Burch


MEMORANDUM DECISION & ORDER - 3
returned to his police cruiser to investigate relevant facts behind Mr. Behrens’ suspended

license and prepare the citation. Id. Officer Burch arrived at his car at 8:24:20 p.m. and

the video shows him preparing the citation until approximately 8:35 p.m. Id. The police

call records confirm that Officer Burch was investigating outstanding warrants and

confirming Mr. Behrens’ registration, insurance, and lack of active license during that

time. Dkt. 10-2 at 15-23. Nothing on the video shows Officer Burch was in any way

involved with or delayed by the K-9 sniff. Dkt. 10-2, Ex. B at Video Nos. 1-3. Officer

Burch confirmed as much at the May 22, 2019 hearing. The Court found Officer Burch’s

testimony during the May 22, 2019 hearing credible, and that it confirmed the

information available on the body camera footage and in the police records.

                                STANDARD OF REVIEW

       “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by the

Government, and its protections extend to brief investigatory stops of persons or vehicles

that fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002).

Thus, the “[t]emporary detention of individuals during the stop of an automobile by the

police, even if only for a brief period and for a limited purpose, constitutes a ‘seizure’ of

‘persons’ within the meaning of [the Fourth Amendment].” Whren v. United States, 517

U.S. 806, 809–10 (1996).

       “[T]here is ‘no ready test for determining reasonableness other than by balancing

the need to search (or seize) against the invasion which the search (or seizure) entails.’”

Terry v. Ohio, 392 U.S. 1, 21 (1968) (quoting Camara v. Municipal Court, 387 U.S. 523,

536-37 (1967)). Generally, “searches and seizures conducted outside the judicial process,


MEMORANDUM DECISION & ORDER - 4
without prior approval by judge or magistrate, are per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well delineated

exceptions.” Minnesota v. Dickerson, 508 U.S. 366, 372 (1993). “[A] search conducted

pursuant to a valid consent is constitutionally permissible.” Schneckloth v. Bustamonte,

412 U.S. 218, 222 (1973). Further, “[a] seizure for a traffic violation justifies a police

investigation of that violation.” Rodriguez v. United States, 135 S. Ct. 1609, 1614 (2015).

       To determine whether the length of a particular stop is reasonable, courts must

look to the purpose of the stop. Id. (“the tolerable duration of police inquiries ... is

determined by the seizure's mission ...”). A stop becomes unlawful when it is prolonged

“beyond the time reasonably required” to complete the tasks necessary to effectuate the

mission of the stop. Id. at 1614-15. Thus, an officer's authority to detain an individual

ends when those tasks are, or reasonably should be, completed. Id. at 1614.

       When an officer prolongs a stop to conduct an unrelated inquiry, he may do so

only on the basis of “specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant that intrusion.” Terry, 392 U.S. at 21; see

also Rodriguez, 135 S. Ct. at 1615 (finding that an officer may not prolong an otherwise

lawful traffic stop to conduct unrelated checks “absent the reasonable suspicion

ordinarily demanded to justify detaining an individual.”). An officer may, however, take

“certain negligibly burdensome precautions in order to complete his mission safely,”

where the officer’s safety interest “stems from the mission of the stop itself.” Rodriguez,

135 S. Ct. at 1616.




MEMORANDUM DECISION & ORDER - 5
                                        ANALYSIS

       Mr. Behrens argues that evidence obtained as a result of the traffic stop and

subsequent search should be suppressed on the following grounds: (1) the initial stop was

based on the officer’s mistake of law, and is therefore unreasonable under Article 1, § 17

of the Idaho Constitution; (2) the traffic stop was impermissibly abandoned, expanded,

and delayed without independent reasonable suspicion of criminal activity; and (3) no

exception to the warrant requirement justifies the violation to Mr. Behrens’ rights under

the U.S. and Idaho Constitutions. The Government responds that the police had

reasonable grounds to stop Mr. Behrens in the first place, that the stop was not extended

beyond its purpose, and that, therefore, the seizure and subsequent search do not violate

either the U.S. or Idaho Constitutions. For the reasons that follow, the Court will deny the

motion to suppress.

   1. Mistake of Law

       As detailed in his report, and as confirmed by the body camera footage and the

testimony offered on May 22, 2019, Officer Burch pulled Mr. Behrens over because it

appeared that he did not have a front license plate on his vehicle. Officer Burch did so

because this constituted a violation of I.C. § 49-428, Display of Plate and Stickers, which

provides that license plates “shall be attached, one (1) in the front and the other in the

rear” and that “[e]very license plate shall at all times be securely fastened to the vehicle

to which it is assigned to prevent the plate from swinging, be at a height not less than

twelve (12) inches from the ground, measuring from the bottom of the plate, [and] be in a

place and position to be clearly visible.” In observing Mr. Behrens’ driving, Officer


MEMORANDUM DECISION & ORDER - 6
Burch was unable to see a front license plate attached in the typical front bumper

location. After initiating the traffic stop, he approached Mr. Behrens’ stopped vehicle

and again confirmed the lack of a front license plate as the reason he pulled Mr. Behrens

over. See Dkt. 10-2, Video No. 1. While the front license plate may have been positioned

in the car’s front window, it was not “clearly visible” to Officer Burch. This constituted a

violation of I.C. § 49-428.

       The few courts in Idaho that have interpreted I.C. § 49-428 have found the law to

be clear and a justifiable reason to initiate a traffic stop. Interpreting whether a license

plate obstructed by a trailer hitch violated the statute, the Idaho Court of Appeals found

its language to be “unambiguous” and followed the law’s “plain, obvious, and rational

meaning.” State v. Tregeagle, 391 P.3d 21, 24–25 (Idaho Ct. App. 2017), review denied

(Mar. 31, 2017). The court found that the officer’s observation of an obstructed license

plate provided reasonable suspicion to stop the defendant’s vehicle. Id. at 26. Likewise,

in State v. Martin, the Idaho Court of Appeals found a license plate that appeared to be

fastened with one bolt and to be hanging at a thirty (30) degree angle provided

“reasonable and articulable suspicion” for a traffic stop to investigate potential violation

of § 49-428. 218 P.3d 10, 17 (Idaho Ct. App. 2009).

       Mr. Behrens asks the Court to find Officer Burch pulled him over based on a

mistaken understanding of I.C. § 49-428 in violation of the Idaho Constitution. This, he

argues, would make the fruits of the resulting search subject to suppression under the

Idaho Constitution, even if such a mistake of law would not require suppression under the

Fourth Amendment to the U.S. Constitution. But the Ninth Circuit has repeatedly held


MEMORANDUM DECISION & ORDER - 7
that district courts should not consider a heightened state constitutional standard when

considering a motion to suppress in a federal criminal action. United States v. Chavez-

Vernaza, 844 F.2d 1368, 1373–74 (9th Cir. 1987); see also United States v. Dauenhauer,

745 F. App'x 41, 42 (9th Cir. 2018). The Court only considers whether law enforcement

gathered the evidence in violation of federal law or the U.S. Constitution when making

such a determination. Accordingly, the Court will not apply the provisions of Article I, §

17 in determining whether to suppress the evidence discovered in Mr. Behrens’ vehicle.

       However, if Court were required to apply the Idaho Constitution, the result would

be the same. Even if the Idaho Constitution required the suppression of evidence seized

under a mistaken understanding of state law, this would not require suppression of the

evidenced seized during the traffic stop because Officer Burch was not mistaken as to the

requirements of Idaho law.

       Mr. Behrens argues Officer Burch held the mistaken belief that “the license plate

must be affixed to the front bumper.” Dkt. 10-1 at 8. But that was not Officer Burch’s

rationale. Almost immediately upon approaching the vehicle Officer Burch told Mr.

Behrens that “in the State of Idaho [the license plate]’s got to be affixed to the front of the

vehicle.” See Dkt. 10-2, Video No. 1 (emphasis added). Officer Burch never suggested

the license plate had to be on the bumper, which is the mistake Mr. Behrens is claiming

here. See id. Idaho law requires that every license plate “shall at all times be securely

fastened to the vehicle” and “be in a place and position to be clearly visible.” I.C. § 49-

428 (2). Mr. Behrens was pulled over because his license plate was not readily visible to

Officer Burch from his vantage point inside his patrol car. See Dkt. 10-2 at 5 & Video


MEMORANDUM DECISION & ORDER - 8
No. 1. While it turned out that the license plate was positioned in the front window of the

vehicle, this still violated both the “securely fastened” and the “clearly visible”

requirements of § 49-428 (2). The Court therefore finds Officer Burch did not make a

mistake of law in pulling over Mr. Behrens for failing to comply with the requirements of

the statute.

   2. The Stop

       The record before the Court and the evidence presented at the May 22, 2019

hearing indicate that Officer Burch had reasonable suspicion to stop Mr. Behrens for

driving a car in violation of § 49-428 (2). Even if the traffic stop was reasonable, Mr.

Behrens argues that the stop was impermissibly abandoned, expanded, and delayed

without independent reasonable suspicion of criminal activity. Dkt. 10-1 at 9-13. Traffic

stops are “presumptively temporary and brief” with the “vast majority of roadside

detentions last[ing] only a few minutes.” Berkemer v. McCarty, 468 U.S. 420, 437

(1984). The Supreme Court has further clarified the scope of permissible investigation

during such a stop, such as “checking the driver’s license, determining whether there are

outstanding warrants against the driver, and inspecting the automobile’s registration and

proof of insurance.” Rodriguez v. United States, 135 S. Ct. 1609, 1615 (2015). The

“critical question is whether the [tasks unrelated to the traffic mission] prolongs – i.e.,

adds time to – the stop.” United States v. Evans, 786 F.3d 779, 786 (9th Cir. 2015).

       In assessing whether a detention is too long for an investigative stop, it is

appropriate to examine whether police diligently pursued a means of investigation that

was likely to confirm or dispel their suspicions quickly. United States v. Sharpe, 470 U.S.


MEMORANDUM DECISION & ORDER - 9
675, 686 (1985). There is no hard and fast way to gauge the reasonableness of length of

detention; this will be determined by whether officers’ actions were reasonably related in

scope to the circumstances which justified the detention. Id. Although a drug dog sniff is

not an ordinary incident to a traffic stop, it is reasonable as long as it does not prolong the

stop beyond the time reasonably required to investigate the reason for the initial seizure.

Illinois v. Caballes, 543 U.S. 405, 407 (2005). And, an officer’s “[a]uthority for the

seizure . . . ends when tasks tied to the traffic infraction are—or reasonably should have

been—completed.” Rodriguez, 135 S. Ct. at 1614.

       Here, Mr. Behrens argues that the police impermissibly abandoned the original

mission of the stop—the alleged violation of § 49-428—by inquiring into Mr. Behrens’

criminal history and subsequently performing a K-9 sniff. Dkt. 13 at 5-6. Mr. Behrens

argues both of these actions prolonged and expanded the traffic stop without reasonable

suspicion to do so, rendering any evidence gathered as a result to be inadmissible under

the Fourth Amendment. Id. at 7-8.

       a. Officer Burch’s Questioning

       Mr. Behrens first argues that Officer Burch’s questions into his probationary status

and prior criminal conduct expanded the scope of the traffic stop. Dkt. 13 at 6. Mr.

Behrens argues that this amounts to abandonment of the traffic stop and expansion into

impermissible questioning because “[t]he standard is not simply whether the officer’s

actions added time to the stop.” See id. But, as the Supreme Court has repeatedly held,

that is exactly the standard: “An officer's inquiries into matters unrelated to the

justification for the traffic stop, this Court has made plain, do not convert the encounter


MEMORANDUM DECISION & ORDER - 10
into something other than a lawful seizure, so long as those inquiries do not measurably

extend the duration of the stop.” Arizona v. Johnson, 555 U.S. 323, 333, (2009); see also

United States v. Evans, 786 F.3d 779, 786 (9th Cir. 2015). Whether Officer Burch’s

questions extended the length of his reasonable stop, therefore, controls the Court’s

analysis of the reasonableness of the police’s seizure.

       Mr. Behrens contends that the following exchange regarding his criminal history

impermissibly extended the traffic stop. This exchange appears on Officer Burch’s on-

body-video camera from 8:22:54 to 8:23:52 p.m.:

       Officer Burch: You, ah, on probation or anything like that, man?
       Defendant: Yes I am.
       Officer Burch: Oh you are, ok? What for, if you don’t mind me asking.
       Defendant: With the Feds, ah.
       Officer Burch: With the Feds? Well what for?
       Defendant: For distribution from many years ago.
       Officer Burch: Ah, ok. How long ago?
       Defendant: Ah, 2011.
       Officer Burch: 2011?
       Defendant: Yes.
       Officer Burch: Ok. Anything in the car I should know about tonight?
       Defendant: No.
       Officer Burch: What’s that? No? Ok. What were you distributing if you
       don’t mind me asking?
       Defendant: Ah, I was distributing, ah, methamphetamines.
       Officer Burch: Methamphetamines?
       Defendant: Yeah.
       Officer Burch: Were you using too? Or just . . .
       Defendant: Yea. I was a drug user.
       Officer Burch: Ok. You complying with your P.O. and all that, man?
       Defendant: Yeah. Of course.
       Officer Burch: Ok. Any guns or cars, sorry, guns or knives in the car? Sorry
       tongue twister.
       Defendant: No.




MEMORANDUM DECISION & ORDER - 11
See Dkt. 10-2, Video No. 1. The entire conversation happens while Officer Burch waits

for Mr. Behrens to find his registration. Dkt. 12 at 4; see also Dkt. 10-2, Video No. 1.

The video shows Mr. Behrens searching his glove compartment and shuffling several

papers to find his registration during the conversation with Officer Burch, both entirely

normal incidents to any traffic stop. See, e.g. Dkt. 10-2 Video No. 1. Mr. Behrens does

not appear to slow his search for the registration in response to Officer Burch’s questions,

or do anything else that would indicate the stop has been prolonged. Without evidence

that Officer Burch’s questions lengthened the lawful traffic stop in any way, the Court

finds these questions did not prolong the stop, and do not make the seizure during the

traffic stop unreasonable under the Fourth Amendment.

       b. K-9 Sniff

       Mr. Behrens also argues that the K-9 sniff police performed between

approximately 8:31 and 8:33 p.m. constituted an unreasonable abandonment and

elongation of the original traffic stop. Mr. Behrens points to the fact that by the time the

K-9 arrived “the records search was completed with no returns.” Dkt. 10-1 at 12; Dkt. 10-

2 at 16. Although a drug dog sniff is not an ordinary incident to a traffic stop, it is

reasonable as long as it does not prolong the stop beyond the time reasonably required to

investigate the reason for the initial seizure. Illinois v. Caballes, 543 U.S. 405, 407

(2005). And, an officer’s “[a]uthority for the seizure . . . ends when tasks tied to the

traffic infraction are—or reasonably should have been—completed.” Rodriguez, 135 S.

Ct. at 1614.




MEMORANDUM DECISION & ORDER - 12
       The record in this case and evidence presented at the May 22, 2019 hearing

confirm that the K-9 sniff did not prolong the traffic stop, and that the police’s search of

Mr. Behrens’ car was reasonable. Officer Burch investigated Mr. Behrens for violating

I.C. § 49-428 and I.C §18-8001(1)(b) (“Driving Without Privileges”) between

approximately 8:24:20 and 8:35 p.m. Dkts. 10, 10-2. The evidence also confirms that the

K-9 sniff began at approximately 8:31:41 p.m. Id. The drug dog activated, indicating the

presence of drugs, at 8:32:14 p.m., three minutes prior to the completion of Officer

Burch’s investigation of Behrens’ driving status. Id.

       It is also highly significant that Officer Burch discovered Mr. Behrens was

driving without privileges in violation of §18-8001(1)(b). Simply put, Mr. Behrens could

not have driven away in his vehicle after the stop. Thus, the police could have performed

the K-9 sniff even after Officer Burch had finished writing Mr. Behrens’ ticket because

Mr. Behrens would have to contact another driver, park the car in a secure area, or have it

towed. The vehicle wasn’t going anywhere until some indeterminate time after the traffic

infraction had been completed at roughly 8:35 p.m. Because the K-9 sniff occurred

during Officer Burch’s reasonable period of investigation, and did not prolong the stop in

any way, the K-9 sniff did not prolong the stop and is not grounds to suppress the

evidence discovered as a result of the search.

       Accordingly, the Court will not suppress the evidence the police gathered during

the February 2, 2019 stop, and will deny Mr. Behrens’ motion.

                                          ORDER

       NOW THEREFORE IT IS HEREBY ORDERED THAT:


MEMORANDUM DECISION & ORDER - 13
  1. Defendant Edward Eric Behrens’ Motion to Suppress (Dkt. 10) is DENIED.



                                           DATED: July 9, 2019


                                           _________________________
                                           B. Lynn Winmill
                                           U.S. District Court Judge




MEMORANDUM DECISION & ORDER - 14
